Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 1 of 10




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        FREDRIC N. ESHELMAN,           §    CIVIL ACTION NO.
                                       §
                                       §    4:20-cv-04034
                                       §
               Plaintiff,              §
                                       §
                                       §    JUDGE CHARLES ESKRIDGE
               vs.
                                       §
        TRUE THE VOTE, INC.,
                                       §
        CATHERINE
                                       §
        ENGELBRECHT, GREGG
                                       §
        PHILLIPS, OPSEC GROUP,
                                       §
        LLC, JAMES BOPP, JR.,
                                       §
        AND THE BOPP LAW
                                       §
        FIRM,
                                       §
               Defendants.             §


          EXHIBIT LIST OF PLAINTIFF, FREDRIC N. ESHELMAN

  No. Description                          Offer   Object Date Date
                                                          Admit N/Adm
  1.   Wells Fargo Account Detail
       for True the Vote (TTV 0002)
  2.   Articles of Formation o/b/o
       OPSEC Group, LLC
  3.   November 23, 2020 email
       from C. Engelbrecht to re
       Invoice cancellation and
       attached letter from Old Town
       Digital re the same
       (Dkt. No. 41-1)
  4.   Defendants James Bopp, Jr.
       and The Bopp Law Firm, PC’s
       Response to Plaintiff’s
       Expedited Discovery

                                       1
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 2 of 10




  5.    November 5, 2020 email
        between F. Eshelman and T.
        Crawford re speaking with
        head of True the Vote
        (Eshelman 00010)
  6.    November 5, 2020 email
        between F. Eshelman T.
        Crawford re I need something
        in writing describing what we
        are doing
        (Eshelman 00012)
  7.    November 5, 2020 emails
        between Bank of America,
        Eshelman and Crawford re
        TTV Funding Channels
        (Eshelman 00014-15)
  8.    November 5, 2020 emails
        between T. Crawford and C.
        Engelbrecht re Validate the
        Vote 2020 overview of plan
        (Eshelman 00023)
  9.    November 5, 2020 email
        between F. Eshelman and. T.
        Crawford re VTV launch of
        press release
        (Eshelman 00027)
  10.   November 6, 2020 email
        between C. Engelbrecht and T.
        Crawford re Legal expenses
        estimate (Eshelman 00049)
  11.   November 8, 2020 email
        between F. Eshelman and C.
        Crawford re we need hard
        numbers asap
        (Eshelman 00059)
  12.   November 9, 2020 email
        between C. Engelbrecht and F.
        Eshelman re Spend
        (Eshelman 00066-67)
                                        2
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 3 of 10




  13.   November 9, 2020 emails
        between C. Engelbrecht and F.
        Eshelman re spend
        (Eshelman 00071-72)
  14.   November 10, 2020 emails
        between C. Engelbrecht and F.
        Eshelman re Following up
        (Eshelman 00086-87)
  15.   November 10, 2020 email
        between F. Eshelman and T.
        Crawford re Trump Strategy
        (Eshelman 00088)
  16.   November 11, 2020 email
        from F. Eshelman to T.
        Crawford re time is not our
        friend
        (Eshelman 00094)
  17.   November 11, 2020 email
        between C. Engelbrecht, F.
        Eshelman and T. Crawford re
        election effort
        (Eshelman 00096-97)
  18.   November 11, 2020 email
        between F. Eshelman and C.
        Engelbrecht re Thanks
        (Eshelman 00101-102)
  19.   November 11, 2020 email
        between C. Engelbrecht and
        multiple recipients re Survey
        results
        (Eshelman 00103)
  20.   November 12, 2020 email
        between T. Crawford and F.
        Eshelman re call with Bopp
        (Eshelman 00126)
  21.   November 12-13, 2020 email
        between F. Eshelman and T.
        Crawford re call with Bopp –

                                        3
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 4 of 10




        Having Nan transfer $500k
        today
        (Eshelman 00130-131)
  22.   November 13, 2020 email
        from J. Bopp Jr. to T.
        Crawford,
        dymailbox@gmail.com re Our
        theme
        (Eshelman 00132-134)
  23.   November 13, 2020 letter
        from F. Eshelman authorizing
        Wells Fargo Bank to wire
        transfer of $500k
        (Eshelman 00137)
  24.   November 14, 2020 email
        between C. Engelbrecht and F.
        Eshelman re Can we get on a
        call? (Eshelman 00157)
  25.   November 14, 2020 email
        between C. Engelbrecht and F.
        Eshelman re Invoice
        11032020-98753 from Old
        Town Digital Agency
        (Eshelman 00158-161)
  26.   November 15, 2020 email
        between F. Eshelman and C.
        Crawford re $1M invoice
        (Eshelman 00164-165)
  27.   November 13-15, 2020 email
        between C. Engelbrecht and F.
        Eshelman re The Old Town
        Invoice (attached)
        (Eshelman 00167-170)
  28.   November 15, 2020 emails
        between C. Engelbrecht, F.
        Eshelman and J. Bopp re
        situation
        (Eshelman 00176-178)


                                        4
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 5 of 10




  29.   November 15, 2020 email
        between C. Engelbrecht, F.
        Eshelman and J. Bopp re
        situation
        (Eshelman 00186-188)
  30.   November 15, 2020 email
        between T. Crawford, F.
        Eshelman and C. Engelbrecht
        re situation
        (Eshelman 00189-192)
  31.   November 15-16, 2020 emails
        between T. Crawford, F.
        Eshelman and C. Engelbrecht
        re situation
        (Eshelman 00197-200)
  32.   November 16, 2020 email
        from N. Howard to T.
        Crawford, C. Engelbrecht, J.
        Bopp and F. Eshelman re
        Topics for afternoon call
        (Eshelman 00222-223)
  33.   November 16, email from F.
        Eshelman to C. Engelbrecht re
        Gregg
        (Eshelman 00224)
  34.   November 16, 2020 email
        between F. Eshelman and T.
        Crawford re AZ
        (Eshelman 00230)
  35.   November 16, 2020 email
        from F. Eshelman to T.
        Crawford re pure CYA
        (Eshelman 00231)
  36.   November 16, 2020 email
        between F. Eshelman, J. Bopp
        and C. Engelbrecht re Validate
        the Vote project
        (Eshelman 00234-235)


                                         5
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 6 of 10




  37.   November 16, 2020 email
        between T. Crawford, and F.
        Eshelman re had enough
        (Eshelman 00238-239)
  38.   November 16, 2020 email
        from T. Crawford to F.
        Eshelman re Gregg
        (Eshelman 00240)
  39.   November 19, 2020 email
        between T. Crawford, C.
        Engelbrecht and F. Eshelman
        re Funding (Eshelman 00254)
  40.   November 24, 2020 email
        between C. McKenzie re
        Invoice #11032020-98753
        (Eshelman 00259-260)
  41.   Docket Sheet re Brooks et al., v.
        Mahoney, III et al.
  42.   Verified Complaint in Brooks et
        al., v. Mahoney, III (Dkt. No. 1)
  43.   Order of Dismissal in Brooks et
        al., v. Mahoney, III
        (Dkt. No. 21)
  44.   Verified Complaint in
        Langenhorst, et al v. Pecore
        (Dkt. No. 1)
  45.   Plaintiffs’ Notice of Dismissal
        in Langenhorst, et al v. Pecore
        (Dkt. No. 25)
  46.   Plaintiffs’ Notice of Dismissal
        in Langenhorst, et al v. Pecore
        (Dkt. No. 26)
  47.   Plaintiffs’ Notice of Dismissal
        in Langenhorst, et al v. Pecore
        (Dkt. No. 27)
  48.   Docket Sheet re Langenhorst, et
        al v. Pecore
                                            6
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 7 of 10




  49.   Notice of Dismissal in Pirkle, et
        al., v. Wolf, et al. (Dkt. No. 20)
  50.   Docket Sheet re Pirkle, et al., v.
        Wolf, et al.
  51.   Verified Complaint in Pirkle, et
        al., v. Wolf, et al. (Dkt. No. 1)
  52.   Order of Dismissal in Pirkle, et
        al., v. Wolf, et al. (Dkt. No. 21)
  53.   Docket Sheet re Bally et al, v.
        Whitmer, et al.
  54.   Verified Complaint in Bally et
        al, v. Whitmer, et al. (Dkt. No. 1)
  55.   Notice of Dismissal in Bally et
        al, v. Whitmer, et al.
        (Dkt. No. 14)
  56.   Invoices to True the Vote, Inc.
        (multiple vendors)
  57.   Supplemental Agreement for
        Legal Services re TTV’s
        Validate the Vote Project
        between TTV and The Bopp
        Law Firm, PC
        (TTV 0071-75)
  58.   Validate the Vote 2020 Plan
  59.   November 17, 2020 TTV
        Press Release
  60.   November 19, 2020 Email
        from F. Eshelman to C.
        Engelbrecht re Funding
  61.   November 21, 2020 Letter
        from R. Jacobs to C.
        Engelbrecht re Return of
        Funds
  62.   November 21-22, 2020 Email
        Chain Between R. Jacobs and

                                              7
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 8 of 10




        C. Engelbrecht re Return of
        Funds
  63.   November 21-22, 2020 Email
        Chain Between R. Jacobs and
        C. Engelbrecht re Return of
        Funds
  64.   November 23, 2020 Letter
        from R. Jacobs to C.
        Engelbrecht re Notice of
        Claim and Pre-Suit Demand
  65.   November 23, 2020 Letter
        from J. Bopp to R. Jacobs re
        True the Vote, Inc.
  66.   November 9, 2020 OPSEC
        Group Invoice
  67.   December 7, 2020 OPSEC
        Group Invoice
  68.   Declaration of T. Wilson
  69.   2016 Form 990 for True the
        Vote
  70.   2017 Form 990 for True the
        Vote
  71.   2018 Form 990 for True the
        Vote
  72.   True the Vote Invoice List

                                       Respectfully submitted,



 January 27, 2021                       /s/ Douglas A. Daniels
 Date                                  Douglas A. Daniels
                                       State Bar No. 00793579
                                       Southern District I.D. Number 19347
                                              doug.daniels@dtlawyers.com
                                              DANIELS & TREDENNICK PLLC
                                              Attorney-in-Charge for Plaintiff
                                         8
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 9 of 10




 OF COUNSEL:
 DANIELS & TREDENNICK PLLC
 Sabrina R. Tour
 State Bar No. 24093271
 Southern District I.D. Number 2714789
 6363 Woodway Dr., Suite 700
 Houston, TX 77057-1759
 (713) 917-0024 Telephone
 (713) 917-0026 Facsimile
 Email: sabrina@dtlawyers.com

 Meghan McCaig
 State Bar No. 24070083
 Federal I.D. No. 1804619
 Meghan.McCaig@tklaw.com
 Thompson & Knight LLP
 One Arts Plaza
 1722 Routh Street, Suite 1500
 Dallas, Texas 75201
 (214) 969-1700
 (214) 969-1751 (facsimile)

 Ronald M. Jacobs (admitted pro hac vice)
 Christopher J. Climo (admitted pro hac vice)
 Venable LLP
 rjacobs@venable.com
 600 Massachusetts Avenue, NW
 Washington, D.C. 20001
 (202) 344-8215
 (202) 344-8300 (facsimile)




                                         9
Case 4:20-cv-04034 Document 51 Filed on 01/27/21 in TXSD Page 10 of 10




                        CERTIFICATE OF SERVICE

         I hereby certify that on the 27th day of January, 2021 a true and correct
  copy of the above foregoing document has been forwarded to counsel of record
  via ECF, and via email.


                                      /s/ Douglas A. Daniels
                                          Douglas A. Daniels




                                        10
